            Case 1:21-mj-00229-ZMF Document 7 Filed 03/08/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLUMBIA




                                           ]
UNITED STATES OF AMERICA                   ]
                                           ]                 CASE NO. 2021-MJ-229
       v.                                  ]
                                           ]
ZACHARY WILSON                             ]                 ZMF
                                           ]




                 NOTICE OF APPEARANCE FOR DEFENDANT ZACHARY WILSON




       Please note the appearance of undersigned counsel, Joanne Slaight, for defendant Zachary

Wilson, appointed under the Criminal Justice Act, nunc pro tunc to March 5, 2021.




                                           Respectfully submitted,



                                                       /s/

                                           Joanne D. Slaight, #332866
                                           400 7th Street, N.W., Suite 206
                                           Washington, DC 20004
                                           Phone (202) 256-8969
                                           Fax (202) 393-0536
                                           Email: jslaight@att.net
